IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                    NOS. WR-79,153-05, WR-79,153-06, & WR-79,153-07


                  EX PARTE CLAUDE WAYNE CHADWICK, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. A-04-0091-S-W-2, A-04-0090-S-W-2, A-04-0090-S-W-3
                        IN THE 51ST DISTRICT COURT
                         FROM TOM GREEN COUNTY


       Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.

                                            ORDER

       Applicant was convicted of attempting to take a weapon from a peace officer and assault on

a public servant. He was sentenced to twenty years’ imprisonment and fifty years’ imprisonment,

respectively on each offense, to run concurrently. The Third Court of Appeals affirmed his

convictions. Chadwick v. State, Nos. 03–07–00586–CR & 03-07-00587-CR (Tex. App.—Austin

2009). Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel and appellate were ineffective.

Applicant also contends that the trial judges were biased and engaged in judicial misconduct,
                                                                                                      2

including scheming to have Applicant’s defensive evidence excluded and Applicant’s convictions

affirmed on appeal. Applicant also alleges that he was incompetent to stand trial and that everyone

involved in the case conspired against him. Applicant has alleged facts that, if true, might entitle

him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Smith v. Robbins, 528 U.S. 259

(2000); Ex parte Miller, 330 S.W.3d 610 (Tex. Crim. App. 2009); Ex parte Maldonado, 688 S.W.2d

114, 116 (Tex. Crim. App. 1985). Accordingly, the record should be developed. The trial court is

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel, Thomas Williams and John Young, and appellate counsel, Erika Copeland,

to respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsels’

performances were deficient and Applicant was prejudiced. The trial court shall also make specific

findings as to whether trial counsel investigated Applicant’s claims that Deputy Sheriff Jerry Rychlik

had previously worked for Applicant and had threatened to kill Applicant. The trial court shall make

findings of fact and conclusions of law as to whether appellate counsel’s performance was deficient

and Applicant was prejudiced. The trial court shall also make specific findings as to whether

Applicant was incompetent to stand trial; whether the people/agencies involved in this case,

including the Tom Green Sheriff’s Department and the Texas Department of Health and Services,
                                                                                                       3

conspired against Applicant; and whether Judges Liefete and Jordan were biased and engaged in

judicial misconduct. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: MARCH 2, 2022
Do not publish